                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 KURT A. MOROZKO,
                                                 Case No. 1:19-cv-00512-BLW
                      Plaintiff,
                                                 INITIAL REVIEW ORDER BY
         v.                                      SCREENING JUDGE

 SHOSHONE COUNTY and CITY OF
 OSBURN,

                       Defendants.


       The Clerk of Court conditionally filed Plaintiff Kurt A. Morozko’s initial

Complaint as a result of Plaintiff’s status as an inmate. Plaintiff has since filed an

Amended Complaint, as the Court instructed. See Dkt. 3, 7.

       The Court now reviews the Amended Complaint to determine whether it should be

summarily dismissed in whole or in part under 28 U.S.C. § 1915A. Having reviewed the

record, and otherwise being fully informed, the Court enters the following Order

directing Plaintiff to file a second amended complaint if he intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction,

currently incarcerated at the Idaho State Correctional Center. It appears that the events

giving rise to Plaintiff’s claims occurred while Plaintiff was residing in Shoshone

County.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       In December 2017, deputies with the Shoshone County Sheriff’s Office “gained

entrance” to Plaintiff’s private property, allegedly by trespassing “through a locked gate.”

Am. Compl., Dkt. 7, at 2. The deputies then allegedly placed cameras on Plaintiff’s

property to film him and also filmed him with their bodycams. Id. at 3. Later, the deputies

allegedly “knowingly and maliciously procured search warrants by falsifying documents

and creating ‘false events.’” Id. at 4.

       Plaintiff was later pulled over by the Sheriff of Shoshone County and arrested for

failure to use his turn signal. Plaintiff states that he was held in the Shoshone County Jail

in solitary confinement “for more than 24 hours” before charges were filed and he was

booked into the jail. He contends the cell in which he was placed was a “dry cell” or

“strip cell,” with “no running water and a hole in the floor for a toilet.” Id. A camera was

pointed toward Plaintiff’s cell. He alleges that, at some point, he collapsed and was taken

to the hospital.

       When Plaintiff was arrested, officers with the City of Osburn Police Department

impounded and performed an inventory search of Plaintiff car, though Plaintiff claims

they “did not have the legal authority” to do so. Id. at 5. Plaintiff later determined that

some cash was missing from the car. Id. at 8.

       Officers from the Shoshone County Sheriff’s Office and the City of Osburn Police

Department searched Plaintiff’s home. Plaintiff complains that, even though the officers

had Plaintiff’s keys and could have unlocked the door, they forced their way into the

home instead. Id. at 6–7. Plaintiff states that “[n]o reason, other than that it was ‘defacto



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
policy,’ was given as to why law enforcement chose to damage the home to gain entry

when these same seized keys were used to gain entry to other areas of the home.” Id. at 7.

       When the officers left Plaintiff’s home, they “taped” the door shut, even though

they knew that Plaintiff had reported break-ins previously and that there were valuables

in the home. Id. at 6–7. Plaintiff states that, as a result, an unknown person stole nearly

$300 in cash and $200,000 worth of gold from Plaintiff’s home. Id. at 7–8.

       The officers seized firearms, either from the car or from the home. Id. They also

seized a scale and white powder from Plaintiff’s home. Officers claimed that the scale

contained narcotics, even though the substance had “tested presumptive negative.” Id. at

6. Some of the seized items were not returned to Plaintiff.

       It appears that Plaintiff was charged in Shoshone County Court with two counts of

possession of a controlled substance, three counts of unlawful discharge of a weapon, and

one count of malicious injury to property. See State v. Morozko, Shoshone County Case

No. CR-2018-51, https://icourt.idaho.gov/. Plaintiff complains that he was not given a

probable cause hearing before his arrest and detention. Am. Compl. at 8–9.

       Plaintiff’s preliminary hearing was postponed, allegedly because the prosecutor, in

a tactical attempt to delay the proceedings, filed an unwarranted motion to determine

Plaintiff’s competency. The proceedings were “suspended,” but Plaintiff did not receive a

competency evaluation. Id. at 9.

       While Plaintiff remained in the Shoshone County Jail, deputies allegedly

“knowingly gave the Plaintiff … medications of Clonidine and Dicyclomine, which are



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
prescription psychotropic medications.” Id. at 9. Plaintiff claims that the medications

were not prescribed for him and that he thought they were meant to treat his upset

stomach. Plaintiff states that the deputies gave him these medications to make him

“appear confused” at his scheduled meeting with the Department of Health and Welfare.

Id. at 9–10.

       The proceedings against Plaintiff were postponed again, which allegedly resulted

in his being left in the Shoshone County Jail for several months. Plaintiff states he was

then “remanded to the State of Idaho Department of Health and Welfare,” even though no

competency evaluation had been filed with the court. Id. at 10.

       This resulted in what the Plaintiff described as a “forced incarceration at the State

Hospital North, a psychiatric hospital, with a diagnosis of ‘cocaine use as per police

reports.’” Id. at 11. Plaintiff states he was held there for a month “against his will and

subjected to forcible medication of Haliperiodol [sic], a powerful anti-psychotic, which

[was] narrowly averted by staff.” Id.

       Plaintiff alleges the possession charges against Plaintiff were later dropped after

the forensic lab reported that the substance found in Plaintiff’s home was not a controlled

substance.

       Plaintiff was returned to the Shoshone County Jail and had a preliminary hearing

on July 9, 2018, more than the six months after his arrest, in violation of Idaho Code

§ 19-3501(1). At the hearing, Deputy Lee allegedly “gave inconsistent and knowingly

false statements and testimony while under oath.” Id. at 12. This deputy also allegedly



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
improperly removed evidence from the evidence room and tampered with that evidence,

and that this removal was caused by “a lack of oversight.” Id. at 13.

       Plaintiff was later convicted of the remaining charges against him and sentenced to

a term of incarceration. See State v. Morozko, Shoshone County Case No. CR-2018-51,

https://icourt.idaho.gov/.

       Plaintiff sues Shoshone County and the City of Osburn, alleging violations of both

federal and state law.

4.     Section 1983 Claims

       Plaintiff has not alleged sufficient facts to proceed with the Amended Complaint.

The Court will, however, grant Plaintiff 28 days to file a second amended complaint. Any

such complaint should take into consideration the following.

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Governmental officials generally are not liable for damages in their individual

capacities under § 1983 unless they personally participated in the alleged constitutional

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at

677 (“[E]ach Government official, his or her title notwithstanding, is only liable for his or

her own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09.

       To bring a § 1983 claim against a local governmental entity—such as Shoshone

County or the City of Osburn—a plaintiff must allege that the execution of an official

policy or unofficial custom inflicted the injury of which the plaintiff complains, as

required by Monell v. Department of Social Services of New York, 436 U.S. 658, 694

(1978). Under Monell, the requisite elements of a § 1983 claim against a local



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
governmental entity are the following: (1) the plaintiff was deprived of a constitutional

right; (2) the entity had a policy or custom; (3) the policy or custom amounted to

deliberate indifference to plaintiff’s constitutional right; and (4) the policy or custom was

the moving force behind the constitutional violation. Mabe v. San Bernardino Cnty., 237

F.3d 1101, 1110–11 (9th Cir. 2001). Further, a local governmental entity “may be held

liable under § 1983 when the individual who committed the constitutional tort was an

official with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training



INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those

conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Plaintiff brings his § 1983 claims under the Second, Fourth, and Fourteenth

Amendments.1

        A.      The Amended Complaint Does Not State a Plausible Monell Claim

        The Amended Complaint does not plausibly allege that any challenged action was

taken pursuant to a policy or custom of Shoshone County or the City of Osburn. See

Monell, 436 U.S. at 691–94. Though Plaintiff appears to claim that somebody from the

Shoshone County Sheriff’s Office or the City of Osburn Police Department stated that

entering his home without using Plaintiff’s key was “defacto policy,” Plaintiff provides

no other allegations about the surrounding circumstances. Where did this conversation

take place, and when? Who said this statement? How many officers executed the search

of Plaintiff’s home? Where was Plaintiff at the time, and were officers in a position to

observe Plaintiff and ensure their safety while, at the same time, fiddling with a set of

keys? There is simply not enough information in the Amended Complaint to state a

plausible Monell claim against either Defendant.




1
  Plaintiff also cites the Fifth and Eighth Amendments, but neither amendment applies to Plaintiff’s
claims in this case.
         The Fifth Amendment guarantees the right to a grand jury in federal criminal cases, the right not
to be subject to double jeopardy, the right to be free from compelled self-incrimination, the right to due
process as against the federal government, and the right to compensation from the taking of private
property for public use. None of these rights appear to be implicated the Plaintiff’s allegations in the
Amended Complaint.
         The Eighth Amendment prohibits cruel and unusual punishment, but it applies only to convicted
prisoners—not free citizens or pretrial detainees. Because Plaintiff was not a convicted prisoner at the
time of the events giving rise to Plaintiff’s claims, his conditions of confinement claims will be analyzed
under the Due Process Clause of the Fourteenth Amendment. See Bell v. Wolfish, 441 U.S. 520, 537 n. 16
(1979).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
       B.      Other Deficiencies in the Amended Complaint

       Plaintiff’s Amended Complaint suffers from problems other than a failure to meet

the Monell standard. Thus, the Court provides the following guidelines and legal

standards to aid Plaintiff in drafting a second amended complaint.

             i.      Second Amendment Claims

       The Second Amendment to the United States Constitution protects an individual’s

“right to keep and bear arms for the purpose of self-defense.” McDonald v. City of

Chicago, 561 U.S. 742, 750 (2010). But that right is not unlimited.

       For example, the Second Amendment permits “prohibitions on the possession of

firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in

sensitive places such as schools and government buildings, or laws imposing conditions

and qualifications on the commercial sale of arms.” District of Columbia v. Heller, 554

U.S. 570, 626–27 (2008); see also United States v. Vongxay, 594 F.3d 1111, 1115–18

(9th Cir. 2010). Also, the amendment does not prohibit the lawful seizure of firearms as

potential evidence of a crime. See Kortlander v. Cornell, 816 F. Supp. 2d 982, 993 (D.

Mont. 2011). Because § 1983 does not provide a remedy for mere negligence, if an

officer subjectively—even if mistakenly—believed that the seizure of a firearm was

lawful, a plaintiff cannot maintain a Second Amendment claim.

            ii.      Fourth Amendment Claims

       Plaintiff asserts claims of false arrest and of illegal search and seizure of property.

The Fourth Amendment protects against unreasonable searches and seizures. It “requires,

as a general matter, that police procure a warrant before searching or seizing property.”

INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
United States v. Ewing, 638 F.3d 1226, 1231 (9th Cir. 2011). “A ‘search’ occurs when an

expectation of privacy that society is prepared to consider reasonable is infringed. A

‘seizure’ of property occurs when there is some meaningful interference with an

individual’s possessory interests in that property.” United States v. Jacobsen, 466 U.S.

109, 113 (1984) (footnote omitted).

       Search warrants may be issued only upon a showing of probable cause. U.S.

Const., amend. IV. Warrantless searches and seizures inside a home are presumptively

unreasonable, but there are exceptions to this warrant requirement. For example, “law

enforcement officers may make a warrantless entry onto private property to fight a fire

and investigate its cause, to prevent the imminent destruction of evidence, or to engage in

hot pursuit of a fleeing suspect.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006)

(internal quotation marks and citations omitted). A warrant is not required for an officer

to enter a home to assist persons who are seriously injured or threatened with such

injury,” id., and “police may conduct a warrantless search of a vehicle if there is probable

cause to believe that the vehicle contains evidence of a crime, and the vehicle is readily

mobile,” Ewing, 638 F.3d at 1231 (internal quotation marks omitted).

       Additionally, under the “community caretaking” exception to the warrant

requirement, “police may, without a warrant, impound and search a motor vehicle … in

furtherance of a community caretaking purpose, such as promoting public safety or the

efficient flow of traffic.” United States v. Torres, 828 F.3d 1113, 1118 (9th Cir. 2016).

However, because “an inventory search must not be a ruse for a general rummaging in



INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
order to discover incriminating evidence,” Florida v. Wells, 495 U.S. 1, 4 (1990), police

conducting such a search must follow “the standardized procedures of the local police

department,” Torres, 828 F.3d at 1118.

       The Fourth Amendment also generally “prohibits government officials from

detaining a person in the absence of probable cause.” Manuel v. City of Joliet, 137 S. Ct.

911, 918–19 (2017); see also Michigan v. Summers, 452 U.S. 692, 700 (1981) (“[T]he

general rule [is] that every arrest, and every seizure having the essential attributes of a

formal arrest, is unreasonable unless it is supported by probable cause.”). Probable cause

exists where the “facts and circumstances [are] sufficient to warrant a prudent man in

believing that the [suspect] had committed or was committing an offense.” Gerstein v.

Pugh, 420 U.S. 103, 111 (1975).

       Where an arrest is made pursuant to a warrant, the arrest violates the Fourth

Amendment if “a reasonably well-trained officer in [defendant’s] position would have

known that his affidavit failed to establish probable cause and that he should not have

applied for the warrant.” Malley v. Briggs, 475 U.S. 335, 345 (1986). If a warrant

application contains allegedly false statements, a plaintiff may state a colorable § 1983

claim if the officer who made the statements in the warrant did so either (1) knowingly

and intentionally, or (2) with reckless disregard for the truth. Franks v. Delaware, 438

U.S. 154, 155 (1978). The plaintiff must also plausibly allege that the false statements

were “material, or necessary, to the finding of probable cause.” Wilson v. Russo, 212 F.3d

781, 787 (3d Cir. 2000) (internal citation and punctuation omitted).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
       In screening a complaint under 28 U.S.C. §§ 1915 and 1915A, a court is not

required to accept as true a complaint’s legal conclusions. Iqbal, 556 U.S. at 678.

Therefore, merely alleging that a search or arrest was made without probable cause does

not suffice to state a plausible Fourth Amendment claim. Further, because there are

exceptions to the warrant requirement, a plaintiff must allege more than simply a

warrantless search or arrest.

           iii.      Due Process Claims

       The Due Process Clause of the Fourteenth Amendment prohibits state action that

deprives a person of life, liberty, or property without due process of law. A person cannot

obtain relief on a due process claim unless he demonstrates that he was deprived of one

of these protected interests. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 459–60

(1989).

       Liberty interests “may arise from the Constitution itself, by reason of guarantees

implicit in the word ‘liberty,’” or they may be created by state law. Wilkinson v. Austin,

545 U.S. 209, 221 (2005). For a state law to create a protected liberty interest, the law

“must contain: (1) substantive predicates governing official decisionmaking, and

(2) explicitly mandatory language specifying the outcome that must be reached if the

substantive predicates have been met.” Bonin v. Calderon, 59 F.3d 815, 842 (9th Cir.

1995) (internal quotation marks omitted).

       Property interests are not created by the Constitution. Nunez v. City of Los

Angeles, 147 F.3d 867, 872 (9th Cir. 1998). Instead, they are created “by existing rules or

understandings that stem from an independent source such as state law.’” Bd. of Regents

INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
v. Roth, 408 U.S. 564, 577 (1972)).

       If a plaintiff shows that he was deprived of a protectable liberty or property

interest, then a court must consider the process to which the plaintiff was entitled. This

determination must be made on a case-by-case basis. Wolff v. McDonnell, 418 U.S. 539,

560 (1974) (“Consideration of what procedures due process may require under any given

set of circumstances must begin with a determination of the precise nature of the

government function involved as well as of the private interest that has been affected by

governmental action.”) (internal quotation marks and alteration omitted).

       The “essence of due process” is notice and an opportunity to be heard. Mathews v.

Eldridge, 424 U.S. 319, 348 (1976). The specific process to which a person is entitled

depends on the consideration of three factors: (1) “the private interest ... affected by the

official action”; (2) “the risk of an erroneous deprivation of such interest through the

procedures used[] and the probable value, if any, of additional or substitute procedural

safeguards”; and (3) “the Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or substitute procedural requirement

would entail.” Id. at 335.

                     a)      Deprivation of Liberty

       Plaintiff challenges his detention at various times before and during the pendency

of the criminal case against him. Though false arrest claims are analyzed under the

Fourth Amendment, a false imprisonment claim arises under the Due Process Clause if a

detention occurs as the result of a false arrest. See Baker v. McCollan, 443 U.S. 137, 142

(1979). A plaintiff asserting false imprisonment must meet the elements of common law

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
false imprisonment2 and establish that the detention resulted in a violation of due process

rights under the Fourteenth Amendment. Ortega v. Christian, 85 F.3d 1521, 1526 (11th

Cir. 1996). The plaintiff also must show that the persons detaining him were involved in

or aware of the wrongful nature of the arrest. Id. at 1526–27. A “false imprisonment ends

once the victim becomes held pursuant to [legal] process—when, for example, he is

bound over by a magistrate or arraigned on charges.” Wallace v. Kato, 549 U.S. 384, 389

(2007).

                        b)      Deprivation of Property

        Plaintiff claims that the officers’ decision to force their way into Plaintiff’s home

damaged his door, and that taping his door shut resulted in unknown third parties stealing

money and property from Plaintiff’s home. Plaintiff also asserts that some of the property

that was seized from his home and car has not yet been returned.

        As previously explained, a negligent act of a governmental official does not give

rise to a due process claim. Moreover, even an official’s intentional deprivation of

property will not support a due process claim under § 1983 if the plaintiff has an adequate

post-deprivation remedy under state law. Hudson v. Palmer, 468 U.S. 517, 533 (1984).

        Idaho has adopted the Idaho Tort Claims Act (“ITCA”), Idaho Code § 6-901, et

seq., to provide a remedy for citizens injured by the tortious acts of governmental entities,

officials, and employees. As a general rule, “every governmental entity is subject to

liability for money damages arising out of its negligent or otherwise wrongful acts or


2
 The elements of common law false imprisonment in Idaho are (1) restraint of the physical liberty of
another (2) without legal justification. Clark v. Alloway, 170 P.2d 425, 428 (Idaho 1946).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
omissions and those of its employees acting within the course and scope of their

employment or duties.” Idaho Code § 6-903(1). One exception to this rule is that “any

law enforcement officer,” acting “without malice or criminal intent and without gross

negligence or reckless, willful and wanton conduct,” is not liable for a claim that “[a]rises

out of the detention of any goods or merchandise.” Idaho Code § 6-904B(1). Importantly,

this exception does not immunize officials from liability for acts that are grossly

negligent, reckless, or willful and wanton.

       Further, Idaho law provides a specific remedy for those seeking the return of

property that was seized as potential evidence of a crime. Idaho Criminal Rule 41(e)

provides that any “person aggrieved by a search and seizure may move the [Idaho state]

district court for the return of the property on the ground that the person is entitled to

lawful possession of the property and that it was illegally seized.” If criminal proceedings

arose from the search or seizure, a Rule 41(e) motion may be filed only in those

proceedings. If, however, no criminal charges were filed, the person may institute “a civil

proceeding … in the county where the property is seized or located.” Id.; see also State v.

Meier, 233 P.3d 160, 161 (Idaho Ct. App. 2010) (holding that the burden of proof

initially lies with the party seeking return of the property, but “shifts to the state once the

evidence is no longer needed for evidentiary purposes”).

       Accordingly, to the extent Plaintiff is claiming that the officers negligently acted

in a way that damaged or deprived Plaintiff of his property, he has no due process claim

regardless of the existence of a state law remedy for negligent conduct. To the extent



INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
Plaintiff claims that the officers recklessly or intentionally damaged or deprived him of

his property, he had a potential remedy under state law. Therefore, Plaintiff should omit

such claims from any second amended complaint.

                     c)     Conditions of Jail Cell

       Plaintiff complains of the conditions of his cell in the Shoshone County Jail. The

Due Process Clause applies to pretrial detainees and is violated when the conditions to

which the detainee is subjected amount to punishment. Bell v. Wolfish, 441 U.S. 520, 535

(1979). Those conditions, such as official actions resulting in the failure to protect an

inmate or in the provision of inadequate medical treatment to an inmate, are deemed to

constitute punishment if a plaintiff satisfies the following elements:

              (1)    The defendant made an intentional decision with
                     respect to the conditions under which the plaintiff was
                     confined;

              (2)    Those conditions put the plaintiff at substantial risk of
                     suffering serious harm;

              (3)    The defendant did not take reasonable available
                     measures to abate that risk, even though a reasonable
                     officer in the circumstances would have appreciated
                     the high degree of risk involved—making the
                     consequences of the defendant’s conduct obvious; and

              (4)    By not taking such measures, the defendant caused the
                     plaintiff’s injuries.

Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016), cert. denied sub nom.

Los Angeles Cty., Cal. v. Castro, 137 S. Ct. 831 (2017) (analyzing failure-to-protect

claims of pretrial detainees); Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir.

2018) (applying Castro to medical-treatment claims of pretrial detainees). “With respect

INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
to the third element, the defendant’s conduct must be objectively unreasonable, a test that

will necessarily turn on the facts and circumstances of each particular case.” Castro, 833

F.3d at 1071.

       The Ninth Circuit has referred to this due process standard as “objective deliberate

indifference.” Gordon, 888 F.3d at 1124, 1125. Although this is an objective standard, it

must not be confused with the objective standard used for evaluating claims of

negligence under state law. Negligence—the “mere lack of due care” by a governmental

official—“does not deprive an individual of life, liberty, or property under the Fourteenth

Amendment.” Id. at 1071; see also Daniels, 474 U.S. at 332 (1986). Therefore, a pretrial

detainee complaining of unconstitutional conditions of confinement must “prove more

than negligence but less than subjective intent—something akin to reckless disregard.”

Castro, 833 F.3d at 1071.

                     d)     Forced Medication

       An inmate has “a significant liberty interest in avoiding the unwanted

administration of antipsychotic drugs under the Due Process Clause of the Fourteenth

Amendment.” Washington v. Harper, 494 U.S. 210, 221-22 (1990). Because the “extent

of [the inmate’s] right under the Clause to avoid the unwanted administration of

antipsychotic drugs must be defined in the context of the inmate’s confinement,” id. at

222, involuntary medication does not violate the Due Process Clause so long as it is

“‘reasonably related to legitimate penological interests.’” Id. at 223 (quoting Turner v.

Safley, 482 U.S. 78, 89 (1987). Therefore, “the Due Process Clause permits the State to

treat a prison inmate who has a serious mental illness with antipsychotic drugs against his

INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
will, if the inmate is dangerous to himself or others and the treatment is in the inmate’s

medical interest.” Id. at 227.

        However, adequate procedural protections must be in place to justify the

involuntary administration of psychotropic drugs. The determination of whether

procedural protections are adequate must be made on a case-by-case basis. Wolff, 418

U.S. at 560 (“Consideration of what procedures due process may require under any given

set of circumstances must begin with a determination of the precise nature of the

government function involved as well as of the private interest that has been affected by

governmental action.”) (internal quotation marks and alteration omitted). In Harper, the

Court held that a state policy providing for “notice, the right to be present at an adversary

hearing, and the right to present and cross-examine witnesses” comports with due

process. 494 U.S. at 235.

             iv.        Issues as to Claims Related to Plaintiff’s Criminal Convictions

        Plaintiff also alleges that prosecutors made certain litigation decisions for the

purpose of delaying the proceedings, that unknown individuals withheld exculpatory

evidence, tampered with evidence, and manufactured evidence. With respect to the

charges that were not dismissed and upon which Plaintiff was convicted, these claims

may be barred by Heck v. Humphrey, 512 U.S. 477 (1994).3




3
  Any claims related to the dismissed charges would not be barred by Heck. Therefore, Plaintiff must
include, in any second amended complaint, detailed allegations as to which particular actions were taken
with respect to the dismissed charges versus the charges of conviction.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
       In Heck, the United States Supreme Court held that a civil rights claim “is not

cognizable under § 1983” if the plaintiff’s success would “render a conviction or

sentence invalid.” Id. at 486-87. Thus, if a favorable verdict in a civil rights action

“would necessarily imply the invalidity” of the plaintiff’s conviction, the plaintiff must

first show that “the conviction or sentence has been reversed on direct appeal, expunged

by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Id. at 487. As the Supreme Court later clarified, “a state prisoner’s § 1983 action

is barred (absent prior invalidation)—no matter the relief sought (damages or equitable

relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or

internal prison proceedings)—if success in that action would necessarily demonstrate the

invalidity of confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82

(2005).

       Further, the Supreme Court has made it clear that when a state prisoner seeks “a

determination that he is entitled to immediate release or a speedier release from ...

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez,

411 U.S. 475, 500 (1973). Accordingly, release from incarceration is not an available

remedy in a § 1983 action.

       If Plaintiff files a second amended complaint, he should set forth how the alleged

constitutional violations relate to his current incarceration. If Plaintiff believes that his




INITIAL REVIEW ORDER BY SCREENING JUDGE - 21
claims, if successful, would not imply the invalidity of his convictions, he must set forth

detailed allegations regarding that conviction and explain his position.

       Certain claims regarding Plaintiff’s criminal convictions may also be barred by the

doctrines of witness immunity or prosecutorial. Witnesses are “absolutely immune from

liability for testimony” during a court proceeding; this immunity “extends to preparatory

activities ‘inextricably tied’ to testimony.” Lisker v. City of Los Angeles, 780 F.3d 1237,

1241 (9th Cir. 2015).

       In addition, prosecutors have absolute immunity for actions taken in the

performance of an integral part of the criminal judicial process. Imbler v. Pachtman, 424

U.S. 409, 430 (1976). These actions include initiating and pursuing a criminal

prosecution, id. at 410, preparing and filing charging documents, Kalina v. Fletcher, 522

U.S. 118, 129 (1997), participating in hearings, and “making false or defamatory

statements in judicial proceedings,” Burns v. Reed, 500 U.S. 478, 490 (1991).

       Prosecutors are not absolutely immune if they conduct their own investigations, if

they fabricate evidence, or if they elicit known false evidence for use in a prosecution.

See Milstein v. Cooley, 257 F.3d 1004, 1011 (9th Cir. 2001). However, absolute

prosecutorial immunity does extend to “the knowing use of false testimony at trial, the

suppression of exculpatory evidence, and malicious prosecution.” Id. at 1008; see Broam

v. Bogan, 320 F.3d 1023, 1029-30 (9th Cir. 2003). In the event a prosecutor is not entitled

to absolute immunity, the prosecutor may still be entitled to qualified immunity, which

insulates all governmental actors from liability for money damages other than “the



INITIAL REVIEW ORDER BY SCREENING JUDGE - 22
plainly incompetent or those who knowingly violate the law.” Hunter v. Bryant, 502 U.S.

224, 229 (1991) (internal quotation marks omitted).

       C.     State Law Claims

       In addition to § 1983 claims, Plaintiff asserts state law claims under Idaho Code

§§ 18-211, 18-212, 18-2901, 19-805, 19-212, and 19-3501. Title 18 is Idaho’s criminal

code, while Title 19 is Idaho’s code of criminal procedure.

       Plaintiff’s state law claims are implausible because these statutes do not create a

private right of action. The Idaho Supreme Court has explained the analysis a court must

undertake to determine whether a private cause of action exists:

              When a legislative provision protects a class of persons by
              proscribing or requiring certain conduct but does not provide
              a civil remedy for the violation, the court may, if it
              determines that the remedy is appropriate in furtherance of
              the purpose of the legislation and needed to assure the
              effectiveness of the provision, accord to an injured member of
              the class a right of action, using a suitable existing tort action
              or a new cause of action analogous to an existing tort action.

Yoakum v. Hartford Fire Ins. Co., 923 P.2d 416, 421 (Idaho 1996) (emphasis omitted)

(relying on Restatement (Second) of Torts § 874A).

       The Idaho Supreme Court held in Yoakum that there was no private right of action

under certain Idaho criminal statutes. The court relied on the following factors: the

statutes were intended to protect the general public, the statutes provided for a criminal

punishment, and there was no indication (1) that the legislature intended to create a

private cause of action, or (2) that providing an additional civil remedy was necessary to

assure the effectiveness of the statutes. Id.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 23
       Similar reasoning exists here with respect to the state statutes cited in the

Amended Complaint. As in Yoakum, there is no indication that the Idaho Legislature

intended to create a private right of action under those statutes or that an additional civil

is necessary to ensure the statutes’ effectiveness. Because Idaho has not created a private

right of action under any of those statutes, Plaintiff should omit such claims from any

second amended complaint.

5.     Standards for Second Amended Complaint

       If Plaintiff chooses to further amend the complaint, Plaintiff must demonstrate

how the actions complained of have resulted in a deprivation of Plaintiff’s constitutional

rights. See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other

grounds by Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient

causal connection between each defendant’s actions and the claimed deprivation. Taylor,

880 F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

INITIAL REVIEW ORDER BY SCREENING JUDGE - 24
state employment or a state contract) or a private entity performing a state function; (3)

the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated; (6)

facts alleging that the elements of the violation are met; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant.

       Further, any second amended complaint must contain all of Plaintiff’s allegations

in a single pleading and cannot rely upon, attach, or incorporate by reference other

pleadings or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading,

whether filed as a matter of course or upon a motion to amend, must reproduce the entire

pleading as amended. The proposed amended pleading must be submitted at the time of

filing a motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th

Cir. 1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The second amended complaint must be legibly written or typed in its



INITIAL REVIEW ORDER BY SCREENING JUDGE - 25
entirety, and it should be clearly designated as the “Second Amended Complaint.”

Plaintiff’s name and address should be clearly printed at the top left corner of the first

page of each document filed with the Court.

       If Plaintiff files a second amended complaint, Plaintiff must also file a “Motion to

Review the Second Amended Complaint.” If Plaintiff does not amend within 28 days, or

if the amendment does not comply with Rule 8, this case may be dismissed without

further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a

litigant knowingly and repeatedly refuses to conform his pleadings to the requirements of

the Federal Rules, it is reasonable to conclude that the litigant simply cannot state a

claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 28 days within which to file a second amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              second amended complaint) a Motion to Review the Second Amended

              Complaint.

       2.     If Plaintiff does not amend within 28 days, this case may be dismissed, with

              prejudice, without further notice.

                                                   DATED: March 31, 2020


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge


INITIAL REVIEW ORDER BY SCREENING JUDGE - 26
